DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-9, and 11-17 are pending and examined below. This action is in response to the claims filed 3/9/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 3/9/22, regarding 35 U.S.C. § 112(b) are moot due to cancelled claims 3 and 10. 

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 3/9/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 3/9/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 3/9/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 3/9/22. However, upon further consideration, a new ground(s) of rejection is made in view of Ebina (US 2017/0038774) and Ross et al. (US 2018/0232663) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2020/0234064) in view of Ebina (US 2017/0038774).

Regarding claims 1 and 8, Schubert discloses a system for determining path confidence including a driving device, comprising: a processor, and a computer readable medium for storing program codes, which, when executed by the processor, cause the processor to (¶41-42 - program instructions corresponding to the recited program codes in the processor): 
process collected current scene information by using a current autonomous driving model preset in a driving device, and obtain a processing result (¶24, ¶58 and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model where the model that has been trained teaches that it has been preset in the driving device); 
initiate an assistance driving request to an assistance device according to the processing result that the current autonomous driving model does not have capability of processing the current scene information, wherein the assistance device is an interactive terminal arranged at a remote end that is communicating with the driving device remotely (¶2 and ¶90 – confidence for a vehicle can be dependent upon advancements in sensors, computing capabilities, and other technologies corresponding to the recited confidence level based on capabilities of processing power where requesting remote assistance to assist the ; and 
further receive a driving instruction feedback by the assistance device, so that the driving instruction is performed by the driving device, wherein the driving instruction is used to optimize the current autonomous driving model in conjunction with the current scene information, so as to perform a following autonomous driving task by using the optimized autonomous driving model (¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device is utilized to determine the optimal path based on the path-planning model corresponding to the recited autonomous driving model based on the familiarity with the current situation corresponding to the recited current scene information),
wherein the driving instruction is triggered by a user (¶34 – the vehicle may complete the driving task using input from the remotely position operator corresponding to the recited driving instructions triggered by a user); 
wherein the processing collected current scene information by using the current autonomous driving model preset in the driving device (¶24, ¶58 and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model where the model that has been trained teaches that it has been preset in the driving device), and 
initiating the assistance driving request to the assistance device according to the processing result that the current autonomous driving model does not have capability of processing the current scene information comprises (¶2 and ¶90 – confidence for a vehicle can be dependent upon advancements in sensors, computing capabilities, and other technologies corresponding to the recited confidence level based on capabilities of processing power where requesting remote assistance to assist the vehicle to complete the task corresponding to the recited initiate an assistance driving request from a remotely positioned operator to assume control of the vehicle corresponding to the recited an interactive terminal arranged at a remote end that is communicating with the driving device remotely): 
processing the collected current scene information by using the current autonomous driving model to obtain the processing result (¶41-42, ¶58, and ¶85-89 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where the navigation path selected corresponding to the recited processing result); 
determining a confidence of the processing result; initiating the assistance driving request to the assistance device, when the confidence is less than a preset threshold (¶98, and ¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device where confidence level being below a predefined confidence level threshold is the trigger for initiating requested assistance) 
wherein the processing result comprises a matching degree for each driving instruction in a current scene and the autonomous driving instruction that most matches the current scene (¶41-42, ¶58, and ¶85-89 - sensor data of the environment and obstacles in it .
	While Schubert does disclose confidence levels for a certain path, which implies the ability for the vehicle to traverse the path based on sensors, computing, physical restraints, it does not explicitly disclose a confidence level directly associated with the processing capabilities of the CPU however Ebina discloses determining a confidence level based on the arithmetic processing capability of the CPU in the ability to process a given load (¶32).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for determining path confidence of Schubert with the processing capability based confidence level of Ebina in order to determine whether or not the system has the fidelity to complete a given autonomous driving scenario (Ebina - ¶32-33).

Regarding claims 2 and 9, Schubert further discloses the autonomous driving model comprises a deep learning algorithm model (¶23 - machine learning model corresponding to the recited deep learning model); and 
the driving instruction is specifically used to generate a training sample in conjunction with the current scene information; train the deep learning algorithm model by using the training sample to obtain a trained deep learning algorithm model (¶23-27 - machine learning ; 
wherein the trained deep learning algorithm model is the optimized autonomous driving model (¶24-27 – model is trained to determine the optimal path corresponding to the recited optimized autonomous driving model).

Regarding claims 3 and 10, Schubert further discloses when the program codes cause the processor to process collected current scene information by using a current autonomous driving model, and obtain a processing result, the program codes further cause the processor to (¶41-42, ¶58, and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where program instructions corresponding to the recited program codes in the processor): 
determine a confidence of the processing result; when the confidence is less than a preset threshold, the program codes cause the processor to initiate the assistance driving request to the assistance device (¶98, and ¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device where confidence level being below a predefined confidence level threshold is the trigger for initiating requested assistance).

Regarding claims 4 and 11, Schubert further discloses when the confidence is greater than or equal to the preset threshold, the driving device performs an autonomous driving task according to the processing result (¶91 - the control system may determine that its .

Regarding claim 5, Schubert further discloses an autonomous driving assistance method, comprising: receiving an assistance driving request initiated by a driving device, wherein the driving device processes collected current scene information by using a current autonomous driving model, and initiates the assistance driving request according to a processing result (¶34, ¶58, and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where vehicle may complete the task using some amount of input from the operator as requested by the control system corresponding to the recited assistance driving request initiated by a driving device); 
receiving a driving instruction triggered by a user, and transmitting the driving instruction to the driving device, so that the driving instruction is performed by the driving device (¶34 and ¶99 – operator input corresponding to the recited driving instructions triggered by the user influencing the task corresponding to the recited driving instructions triggered by a user where operator input could be confirming waypoints allowing for the system to autonomously follow the operator confirmed course corresponding to the recited driving instruction is performed by the driving device); wherein 
the driving instruction is used to optimize the current autonomous driving model in conjunction with the current scene information, so as to perform a following autonomous driving task by using the optimized autonomous driving model (¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device is utilized to determine the optimal path based on the path-planning model corresponding to the recited autonomous driving model based on the familiarity with the current situation corresponding to the recited current scene information).

Regarding claim 6, Schubert further discloses the driving request and the driving instruction are transmitted to the driving device through a wireless mobile network (¶43 - communication interface 106 may enable computing system 100 to receive requests and communicate with other devices corresponding to the recited driving request and the driving instruction are transmitted to the driving device where communication interface 106 can be a wireless interface, such as a cellular or WI FI interface).

Regarding claim 7, Schubert further discloses the driving request and the driving instruction are transmitted to the driving device through near field communication technology (¶48 - Radio Frequency identification (RFID) sensors, Near Field Communication (NFC) sensors).

Regarding claim 12, Schubert further discloses an assistance device, comprising a memory, a processor connected to the memory, and a computer program stored on the memory and executable on the processor, wherein: when executing the computer program, the processor executes the method according to claim 5 (¶41-42 - program instructions corresponding to the recited program codes in the processor).

Regarding claims 13 and 14, Schubert further discloses a non-transitory readable storage medium, comprising a program that, when being executed on a terminal, causes the terminal to implement the method according to claim 1 (¶41-42 - program instructions corresponding to the recited program codes in the processor and user interface corresponding to the recited terminal).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2020/0234064) in view of Ebina (US 2017/0038774), as applied to claims 1, 5, and 8 above, further in view of Ross et al. (US 2018/0232663).

Regarding claims 15-17, while Schubert in view of Ebina does disclose utilizing a predetermined threshold confidence, it does not explicitly disclose the threshold to be at 50% however Ross discloses a system for generating confidence values of machine learning models including the preset threshold is 50% (¶82 – when the confidence level is below a threshold of 50%, it gathers new data to try again with a new model.  The combination of the autonomous vehicle path confidence level threshold supplemented by manual inputs of Schubert in view of Ebina combined with the preset threshold for sufficient confidence before requiring new data of Ross fully discloses the elements as claimed).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takenaga et al. (US 6,356,206) discloses a vehicle confidence level determination system including the determination of different confidence thresholds for respective decisions including a 50% confidence level boundary (Col 11, ¶5).

Levinson et al. (US 2017/0124476) discloses a robotic vehicle mapping and classification system including the utilizing a predetermined confidence level threshold of 50% for determining confidence accuracy cut off (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665